— er
WO CROWDED COOKERUBOBERH-WAG Document 108 Filed 08/07/19 Page 1 of 5

eae July 15, 2014
Near Wonvrable SUAS Kovecy \ WaKie \

Lam
lweting Wis letter Se You Concernmag Case number
pUst b= CVv-47-RY-CAS , TH juss vecewed Se dowkey
Printour in MnEADIF cond } am ome het tam; Liar
With ye zeyslement agveemen} thay Was iszued
under Yhe avee Lishéa Case number’ L am
requesting rerpecttully trom you Some help, as
j hané wrote to Disability vignts florida, Florida
yuyhice ine hiyure , Morgan YNevgan and
Numero us GY) Nances ov the jymue of medyta| for
V0. and allomeda ion, Wish we hel? bein
Pronided jo mtabalb whith io Cause big

this letter.” Wa NAME 1S PY rene Jamasye.:
SJown Fi Cagey™® OC. number A-308188 , I have
Serious yak and vignk WP Provlems cesultin
tyom a Bevious wearing Yat} gustained
6-2 D)ackS pNer my pwr) ereena Arp Cert
while noused in She tuval Counky Sask tin
ejyhew Sund or yuly of AODS. EL hae yYener peer
P prided She sroper medical Cave fpr SYnese
In ies fvoyn Sis Férious ageaus\$- pha} SeOK
Jace AGAaing} me.” NOW wy Condibion Wot eens
and Flovida Ae Pu bmeay- of Corvections js voy Pronide
rhe médical Carey weed o¢ the actomodessour@)
Snake nave vequerryed YShert 1% no Chiropractor
for fovida V.0.0., Were Fore, go Widhouy the
Proper Svea mead Shays nerd fov Yrese sasuees.
Nhe Centurion medial has takin r-vays but
Ye X-vay s Noy Yeing reieved vy a ChiroPrachor
Srey Clain Snere is no jnsyury.” T have Faced
extend adretosy fron Wack Cea Juvion medital
Ferrona| ard Wave een ctonied Cave py sane.

EC SE PTH beet eae airy oY
PiLED USB FLD
eye ie Dee wee Gad

AUG 7 OTS ayia ge

     

i
we ts fF A Be LE
6

(fv

Case 4:16-cv-00047-RH-CAS Document 108 Filed 08/07/19 Page 2 of 5

Say L5,Q0LT

Trove wrote, bo She oll lowiag entityG) om
“Yas iggue of Problem(s wit yhe vtec

te recene no espouse ab all
fod eval \ureau of Orions DAD | ried oh
NV, Washingson see A0soY yhHisa 05% Was
provided home yy the F Doviele Asp} Cee
Nove tur ose, Jo Yhe multiple adedvess

for Conyuvioy Veg ules sine Compreia} foyms
Stat S mistonclack ancl A enial ot

 

 

 

Conleenyn

medial Gunxces AY She fp\louma:

MRM FENI(LRG WC. Ceaturion ot Fy\onde

1593 oping Wil ch, LLC Company

Zuste 600 — y7-6. Box HOO

Niewn, V4. APA | Favming Jory MD BONO NEGO

Cen Wwiton oft Flovida
aud .

SIBY UG. \tlWey Go.
Line Bak, IL, IROEO

Flovida Cov Porede ot tye Foy \n tcl thcave .
1205 Goenernors Pvo fe49ional Biwd , suite 00

TALLAHI92 G2, FL, G23 0L

S Wont enous Leytere Se all ot the

COYNe Wenger Yo Vec@ned no+ om Zia gle

YisPonee pace! L dont Kuow 7 poAibly
my ail was ov Was Weea aferde pled bv

vtti Cials ay Col San metituyes or Ww} vut Vo
Veapon eg Wag EM Vdcesvee

E yond Sutteved COVIOUS jay ueys LZuth as
\py DK en Saw Velausé of. ang eet bers cing

me Veing in a bad *jo4e at neal ys AN

Wwnay) € Ay, propel YY eieed My sat, @ j
have 7¥ored Sev bea} EO cl ons (9

Pee RL OM
Case 4:16-cv-00047-RH-CAS Document 108 Filed 08/07/19 Page 3 of 5

(3)
Say 5 POL)

rtrece and hag Continually Vlacd aa do ut née req
harws way vy wot aenelie me to She proper
tacy\} (A Cordage he 2 ott) 2 még}

Agretdeaty cen seu 7 of jhe Char+ ct CANS

Aopindiy Vary of Sai gvelmenk eyo

Os paw ve. Vnousec a} ZE PIs Klh is

Co. mM Parco Couns .) WoWweNer © ¥. VCIANS

MiAiialy DOC. employee Cefiase Je fo\ lou Sis

Sey) b neirt Agxtemeat of the Ce Coury! !

o Mac One wed tal Peroonal cay Oe CL
unth we fr he Lowe’ Yack , “ent we santo
née bkanjaation voon tale, Sy per baly } en

anotner Ceratuyon medical ( POV Ze | yo .’ =

Yhaty She was fn She CxAminatrou pom

and Swat y+ never soon ( plalé. and xéS y Arf!

Aviat tall fhe ay Fo ya Llaheessee . Owl

for Sue Avrevance Go ve A ened.” gome wow,

Tome way ; yWese nasty CovvuP) oF here s ok
Cention medicaL Must YL Zhopped. They,

are veluse. Yo Ov PYONOAe me aA Waling Cane.

Tr way exvemtly Sick a Couple of WES Ag 0

So where j wads in fear Yo even ta)l arleep , Yhay

i Would Ait in my Weep De (auee j was o 2icK,

, submitted AS aie “ [ and Ava a ye 7

emergency, only ko Wav py AClOWA CELE

Cldain eee Med reel Case. Yb Aate }
MANE Veer. 395 to ye S¢ery by a cloctor ov
i}lnewes 5

Twitl yes Pec fully Veg uesf of you \nonovable

Judy ¢ Atal e +o° Kove Sasuahon' “cane Nay 2.

a jeden V97ubd So immediately Nave me. ,,

yran spor sek Jo Zzerpvyny ILLS Cory sagt.

ee @ #& CES

 
(Y

Case 4:16-cv-00047-RH-CAS Document 108 Filed 08/07/19 Page 4 of 5

July 15,7014

res Yo Where | Can vecewe She groper medical

Sreatmat SY\ynay ivy evy “mutch need,

Glease Weve Sudge. Winkle, you have the
yower So do zo:

in WoOPe can Levay Jo Vece we 4 VesPonse.
tro Your v ff

Very vespecstul|y ane
S\nlevely Submitted,

f. ae ae
ote toe

Jopn F. Caszé

vKeeChovee Cory TNse)
D>UAD NE, 1607 ob |
vo bethobee, FL. SYI7A-HEAY
 

JoWN Fo CASEY™ 4A-50918 2
OKeetwmovee Cosy THe
Z420 WE. 168 Sy

OKeechober FL. YI7Z-4824 wie Ph
J L Aywas Chief Age: K oper} | Winkle.
MAILED ERO —— AG Cour youd

Instron eCTIONAL mee NI, A, as oy,

|  JALLANASee, FLonida.

 

 
 

Case 4:16-cv-00047-RH-CAS Docu yent 108 -Filed 08/07/19 Page 50
